Citation Nr: 0714594	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  06-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received  to 
reopen a claim of entitlement to service connection for a 
seizure disorder secondary to a right temporal lobe lesion.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1987 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants, and as such, VA must inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

An October 2004 letter notified the veteran of the evidence 
and information necessary to substantiate his underlying 
service connection claim, as well as what constituted "new 
and material evidence."  However, no notice was provided to 
him regarding the basis for the prior denial of benefits and 
what evidence and information was necessary to reopen his 
claim of service connection for a seizure disorder secondary 
to a right temporal lobe lesion.  Specifically, the RO failed 
to notify the veteran that he must submit new evidence which 
demonstrates that either his seizure disorder did not pre-
exist service or that it was permanently aggravated by active 
service beyond natural progression.

The veteran's original claim of service connection was denied 
in a February 1989 RO decision.  (This decision is also the 
most recent final denial of his claim.)  The February 1989 RO 
decision stated that the reason for the denial was the 
absence of evidence that the veteran's seizure disorder was 
permanently aggravated by active service beyond natural 
progression.  The July 1989 Statement of the Case (SOC) 
indicated, however, that the claim was being denied on the 
basis that there was no evidence of a current disability.  
Since the veteran has been given conflicting information and 
not yet been provided notice regarding the proper basis for 
the previous denial, the Board finds that this issue must be 
remanded to the RO for proper notice in accordance with Kent.

In addition to the above reason for remand, the Board notes 
that the March 2006 SOC failed to notify the veteran of the 
applicable laws and regulations regarding service connection, 
including laws and regulations pertaining to aggravation of 
pre-existing disability.  See 38 C.F.R. §§ 3.303, 3.306 
(2006).  As the SOC is required to contain "[a] summary of 
the applicable laws and regulations . . . and a discussion of 
how such laws and regulations affect the determination," the 
Board finds that a remand is required in order to accord the 
veteran full due process.  See 38 C.F.R. §§ 19.29(b), 19.31 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for a seizure disorder 
secondary to a right temporal lobe lesion.  
See 38 C.F.R. § 3.156; Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, the 
veteran should be informed that he must 
present new evidence that demonstrates 
that either his seizure disorder did not 
pre-exist service or that it was 
permanently aggravated by active service 
beyond natural progression, as that was 
the basis for the prior denial.

2.  After completion of the above, the 
veteran should be afforded an opportunity 
to respond.  Then, review the expanded 
record and determine if the benefits 
sought can be granted.  Unless the 
benefits sought are granted, the veteran 
and his representative, if any, should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain a 
summary of all applicable law and 
regulations pertaining to the issue 
currently on appeal, including service 
connection and aggravation of a pre-
service disability, as well as a 
discussion of how such laws and 
regulations affect the determination.  See 
38 C.F.R. §§ 3.303, 3.306, 19.29 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

